Citation Nr: 1618731	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-39 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing loss, currently evaluated as 50 percent disabling, to include whether the reduction, effective December 1, 2009, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to November 1952. The Veteran died during the pendency of the appeal on February [redacted], 2013.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement (NOD) was received in November 2009.  A Statement of the Case (SOC) was issued in January 2010.  Substantive Appeal was received in September 2010.

The Board notes that, historically, the Veteran filed a claim for an increased evaluation in excess of 80 percent for his service-connected bilateral hearing loss in November 2006.  The Veteran was provided with a VA examination in January 2007 that showed an indication that his condition had improved.  As such, the Veteran was scheduled for a future re-examination in March 2009.  Upon the completion of that future examination, which showed a sustained improvement, the RO proposed to reduce the Veteran's evaluation from 80 percent to 50 percent in an April 2009 rating decision.  The RO then promulgated that reduction in a November 2009 rating decision, effective December 1, 2009.  The current appeal, thus, stems from the reduction decision.

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008), created a new Section, 5121A, under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008.  As provided for in the statute, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  Regulations were recently promulgated with respect to substitution claims.  See 79 Fed. Reg. 52977  (Sept. 5, 2014).  As above, in this case, the Veteran died in February 2013.  As his death occurred after October 10, 2008, the Board finds that the provisions pertaining to substitution are applicable in this case.  Moreover, the RO issued a Supplemental Statement of the Case (SSOC) in February 2014 accepting the appellant as an eligible substitute claimant pursuant to 38 C.F.R. § 3.1010 (2015).

The Board also notes that, during the Veteran's appeal, he was scheduled for a Decision Review Officer (DRO) hearing on March 2013.  In light of the Veteran's death and the appellant's subsequent substitution, she was afforded another opportunity for a DRO hearing.  However, prior to that date, she requested to cancel the hearing, adequately withdrawing his hearing request pursuant to 38 C.F.R. § 20.704(e) (2015).  Significantly, the appellant, as the substitute claimant, has not made any new request for a hearing in this appeal.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  As of this writing, this issue has not been raised by the record during the time period in question and will not be addressed in this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The RO's September 2009 decision reducing the Veteran's bilateral hearing loss rating was made based on multiple examinations and with a finding that the Veteran's hearing ability had  actually sustained improvement since his prior January 2007 VA examination.

2.  Bilateral hearing loss has been manifested by auditory acuity levels of no worse than Level VIII impairment in the right ear and Level IX impairment in the left ear.


CONCLUSIONS OF LAW

1.  The September 2009 rating decision reducing the Veteran's bilateral hearing loss rating from 80 percent to 50 percent disabling is proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).

2.  The criteria for a disability rating in excess of 30 percent for service connected bilateral hearing loss are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

By letters dated in January 2007 and April 2009, the RO advised the Veteran of the evidence needed for claim substantiation and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letters apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also apprised of the requirements for the proposal of a reduction of an evaluation in accordance with 38 C.F.R. § 3.105.  The Board finds that VA's duty to notify has been met. 

VA's duty to assist has also been satisfied.  38 U.S.C.A. § 5103A(b), (c) ; 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records(STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.  VA provided the Veteran with adequate medical examinations in March 2009, May 2010, and December 2011.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation. 

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

Legal Criteria

Propriety of Reduction

Disability rating are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015). 

Where a reduction in rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from the date of notice to the payee expires.  The Veteran will be notified and given 60 days to present additional evidence.  38 C.F.R. § 3.105(e) (2015). 

For ratings which have been in effect for five years or more, the RO is to ensure the greatest degree of stability of disability ratings possible.  Those illnesses or disabilities subject to temporary or episodic improvement are not to be reduced on the results of any one examination, except in those cases where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344(a) (2015).  Those provisions do not apply to ratings that have been in effect for less than five years.  Such disabilities are not considered to be stabilized, and are thus subject to improvement.  Reexamination disclosing improvement in those disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c) (2015). 

Additionally, in any disability rating reduction case, regardless of whether the rating has been in effect for five years or more, certain general regulations need to be considered.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence shows an actual change in disability and whether examination reports showing change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that any improvement actually represents an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 3.344(c), 4.1, 4.2, 4.10, 4.13 (2015).  Moreover, if the examination report used to assess a Veteran's disability contains insufficient detail or is not supported by the pertinent evidence of record, it must be returned as inadequate for rating purposes. 38 C.F.R. § 4.2 (2015).


Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's bilateral hearing loss is rated as 50 percent disabling under the diagnostic code for hearing loss in accordance with the General Rating Formula for Impairment of Auditory Acuity.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The severity of hearing loss is determined by comparison of audiometric test results with specific criteria.  Id.  Ratings of defective hearing range from 0 percent to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  Id.  The Schedule allows for audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, to rate the degree of disability from bilateral service-connected defective hearing.  Id.  The ratings derived from the Schedule are intended to make proper allowance for improvement by hearing aids.  Id.  

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment. If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz  ), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  If the puretone threshold is 30 decibels or less at 1000 Hertz  and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral and then elevate that numeral to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86. 

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Background

The appellant contends that the Veteran's hearing loss was worse than reflected by his reduced evaluation of 50 percent.  At the very least, the appellant contends that the Veteran's hearing loss was still at the severity of his prior 80 percent evaluation.  In support, the appellant has provided a May 2009 statement from the Veteran's physician in which it was opined that he believes that the Veteran's dementia may complicate ability to comply with audiometric testing and calls into question validity of any exams.  However, there were no more definitive statements in this regard from the Veteran's physician and no specific examples of how the Veteran's dementia had actually resulted in such inability to follow instructions, such as on an audiogram.

A review of the Veteran's outpatient treatment reports obtained from VA Medical Center Detroit  dated through May2009, showed that the Veteran was able
to verbalize understandings with all medical information instructions.  The only new functional problems noted in the most recent treatment reports were problems associated with balancing and ambulating.  There was no evidence showing any cognitive problems due to dementia.

The Veteran was provided a VA examination for his initial claim for an increased evaluation in January 2007.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        55
        65
        75
        85
       100
LEFT
        50
        70
        80
        90
       110
 
Speech audiometry revealed speech recognition ability of 48 percent in the right ear and 40 percent in the left ear.  Audiogram revealed sensorineural hearing loss bilaterally. 

The Veteran was provided with a future VA examination in  March 2009 in order to determine whether the improvement seen in the Veteran's January 2007 VA examination was sustained.   Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        55
        60
        75
        80
       90
LEFT
        45
        65
        75
        75
       85
 
Speech audiometry revealed speech recognition ability of 64 percent in the right ear and 44 percent in the left ear.  Audiogram revealed sensorineural hearing loss bilaterally. 

The Veteran was provided with a private audiological examination in March 2010.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        70
        75
        75
        85
       95
LEFT
        65
        80
        80
        85
       90
 
Speech audiometry revealed speech recognition ability of 70 percent in the right ear and 75 percent in the left ear, although it was not noted that the Maryland CNC was utilized.  Audiogram revealed sensorineural hearing loss bilaterally. 

The Veteran was provided with an additional VA examination in May 2010.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        55
        65
        75
        80
       90
LEFT
        50
        65
        75
        80
       90
 
Speech audiometry revealed speech recognition ability of 56 percent in the right ear and 44 percent in the left ear.  Audiogram revealed sensorineural hearing loss bilaterally. 

The Veteran was provided with an additional VA examination in December 2011.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        60
        70
        80
        85
       95
LEFT
        55
        65
        80
        85
       90
 
Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 44 percent in the left ear.  Audiogram revealed sensorineural hearing loss bilaterally. 

Analysis

Propriety of Reduction

In this case, the RO issued a rating decision in April 2009 that proposed to reduce the evaluation for bilateral hearing loss from 80 percent to 50 percent, and the Veteran was advised thereof by a letter in April 2009.  The Veteran had more than 60 days to present evidence before the rating decision on appeal was issued in September 2009.  Moreover, the effective date of the rating reduction provided in the September 2009 rating decision was December 1, 2009, more than 60 days following notice of the reduction.  Accordingly, the requirements in 38 C.F.R. § 3.105(e) were met, as the reduction did in fact result in the reduction of benefit payments.

The Board additionally notes that a rating that has been in effect for five years or more may not be reduced on the basis of only one examination, in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a).  The Veteran's 80 percent rating had been in effect since August 1997, a period more than five years.  Additionally, in cases where a rating has been in effect for five or more years, though material improvement in the physical or mental condition is clearly reflected, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life.  38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995). 

In this case, a VA examination in January 2007 showed the Veteran's bilateral hearing loss, was manifested by hearing impairment with a numeric designation of Level X in the left ear and Level IX is assigned for the right ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. This is because the Veteran has an average threshold, calculated in accordance with 38 C.F.R. § 4.85(d), of 88 and a speech recognition score of 40 for the left ear and an average threshold of 81 and speech recognition score of 48 for the right ear.  When applied to Table VI, as directed by 38 C.F.R. § 4.85(d), the cross section of 88 in the first column and 40 in the first row reveals an assignment of X for the left ear and the cross section of 81 in the first column and 48 in the first row reveals an assignment of IX for the right ear.  When the assignment of Level X for the left ear and Level IX for the right ear are applied to Table VII, as directed by 38 C.F.R. § 4.85(e), for the percentage evaluations and are intersected, an assignment of 70 percent is revealed.

Additionally, it is noted that the January 2007 VA examination audiogram showed evidence of an exceptional pattern of hearing in accordance with 38 C.F.R. § 4.86(a).  This is because the Veteran's hearing loss at 1000 hertz to 4000 hertz is over 55 for each frequency for both ears.  As such, the Veteran's average thresholds of 88 and 81 are also applied to Table VIA to determine if it results in a more favorable assignment than Table VI. This results in a designation of Level VIII for the left ear and Level VII for the right ear. When the assignment of Level VIII for the left ear and Level VII for the right ear are applied to Table VII, as directed by 38 C.F.R. § 4.85(e), for the percentage evaluations and are intersected, an assignment of 40 percent is revealed.

Although the January 2007 VA examination showed an improvement from the Veteran's previous rating of 80 percent, because the Veteran's rating had been in effect for over 5 years, there had to be shown a sustained improvement.  As such, the RO scheduled a future examination for March 2009 to ascertain whether such a sustained improvement was shown.  A VA examination in March 2009 showed the Veteran's bilateral hearing loss, was manifested by hearing impairment with a numeric designation of Level IX in the left ear and Level VII is assigned for the right ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. This is because the Veteran has an average threshold, calculated in accordance with 38 C.F.R. § 4.85(d), of 75 and a speech recognition score of 44 for the left ear and an average threshold of 76 and speech recognition score of 64 for the right ear.  When applied to Table VI, as directed by 38 C.F.R. § 4.85(d), the cross section of 75 in the first column and 44 in the first row reveals an assignment of IX for the left ear and the cross section of 76 in the first column and 64 in the first row reveals an assignment of VII for the right ear.  When the assignment of Level IX for the left ear and Level VII for the right ear are applied to Table VII, as directed by 38 C.F.R. § 4.85(e), for the percentage evaluations and are intersected, an assignment of 50 percent is revealed.

Additionally, it is noted that the March 2009 VA examination audiogram showed evidence of an exceptional pattern of hearing in accordance with 38 C.F.R. § 4.86(a).  This is because the Veteran's hearing loss at 1000 hertz to 4000 hertz is over 55 for each frequency for both ears.  As such, the Veteran's average thresholds of 88 and 81 are also applied to Table VIA to determine if it results in a more favorable assignment than Table VI. This results in a designation of Level VI for the left ear and Level VI for the right ear. When the assignment of Level VI for the left ear and Level VI for the right ear are applied to Table VII, as directed by 38 C.F.R. § 4.85(e), for the percentage evaluations and are intersected, an assignment of 30 percent is revealed.

Based upon the findings in the January 2007 and March 2009 VA examinations, the RO could accordingly be reasonably certain that the improvement would be maintained under the conditions of ordinary life, and the provisions of 38 C.F.R. § 3.344(a) are therefore satisfied.  However, even for the sake of argument, the Board recognizes that the Veteran was provided with two additional VA examinations and one private examination over the course of nearly 2 and a half years after the March 2009 VA examination and such examinations also reasonably confirmed that the Veteran's condition had improved and such improvement was sustained.

At the outset, the Board notes that the Veteran's private audiogram of record did not indicate specifically that the Maryland CNC was utilized in accordance with 38 C.F.R. § 3.85(a).  As such this examination would be deemed inadequate for evaluation purposes absent clarification.  However, even granting the Veteran the benefit of the doubt that the speech recognition employed in that examination and, therefore, utilizing the results accordingly, the Board notes that the Veteran's results would still not even warrant an evaluation in excess of 50 percent for bilateral hearing loss.  Therefore, the following discussion shall include the analysis of the findings of the private audiogram just to further illustrate this point.  The Board additionally notes that, although the Rating Schedule allows for the use of Table VIa for certain situations in which speech recognition is unavailable, such criteria is not met in regard to the Veteran's private audiograms, as there is no evidence presented as to why Maryland CNC would not otherwise be able to be provided.  See 38 C.F.R. § 3.85(c).

A private audiological examination in March 2010 showed the Veteran's bilateral hearing loss, was manifested by hearing impairment with a numeric designation of Level VII in the left ear and Level VII is assigned for the right ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is because the Veteran has an average threshold, calculated in accordance with 38 C.F.R. § 4.85(d), of 84 and a speech recognition score of 75 for the left ear and an average threshold of 83 and speech recognition score of 70 for the right ear.  When applied to Table VI, as directed by 38 C.F.R. § 4.85(d), the cross section of 84 in the first column and 75 in the first row reveals an assignment of VII for the left ear and the cross section of 83 in the first column and 70 in the first row reveals an assignment of VII for the right ear.  When applied to Table VIA based on the fact that there was no valid speech recognition scores actually shown, the value still results in an assignment of VIII for the left ear, but additionally results in an assignment of VII for the right ear.  When the assignment of Level VIII for the left ear and Level VII for the right ear are applied to Table VII, as directed by 38 C.F.R. § 4.85(e), for the percentage evaluations and are intersected, an assignment of 40 percent is revealed.

Additionally, it is noted that the March 2010 private examination audiogram showed evidence of an exceptional pattern of hearing in accordance with 38 C.F.R. § 4.86(a).  This is because the Veteran's hearing loss at 1000 hertz to 4000 hertz is over 55 for each frequency for both ears.  As such, the Veteran's average thresholds of 84 and 83 are also applied to Table VIA to determine if it results in a more favorable assignment than Table VI. This results in a designation of Level VIII for the left ear and Level VII for the right ear. When the assignment of Level VIII for the left ear and Level VII for the right ear are applied to Table VII, as directed by 38 C.F.R. § 4.85(e), for the percentage evaluations and are intersected, an assignment of 40 percent is revealed.

A VA examination in May 2010 showed the Veteran's bilateral hearing loss, was manifested by hearing impairment with a numeric designation of Level IX in the left ear and Level VIII is assigned for the right ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. This is because the Veteran has an average threshold, calculated in accordance with 38 C.F.R. § 4.85(d), of 78 and a speech recognition score of 44 for the left ear and an average threshold of 78 and speech recognition score of 56 for the right ear.  When applied to Table VI, as directed by 38 C.F.R. § 4.85(d), the cross section of 78 in the first column and 44 in the first row reveals an assignment of IX for the left ear and the cross section of 78 in the first column and 56 in the first row reveals an assignment of VIII for the right ear.  When the assignment of Level IX for the left ear and Level VIII for the right ear are applied to Table VII, as directed by 38 C.F.R. § 4.85(e), for the percentage evaluations and are intersected, an assignment of 50 percent is revealed.

Additionally, it is noted that the May 2010 VA examination audiogram showed evidence of an exceptional pattern of hearing in accordance with 38 C.F.R. § 4.86(a).  This is because the Veteran's hearing loss at 1000 hertz to 4000 hertz is over 55 for each frequency for both ears.  As such, the Veteran's average thresholds of 78 and 78 are also applied to Table VIA to determine if it results in a more favorable assignment than Table VI. This results in a designation of Level VII for the left ear and Level VII for the right ear. When the assignment of Level VII for the left ear and Level VII for the right ear are applied to Table VII, as directed by 38 C.F.R. § 4.85(e), for the percentage evaluations and are intersected, an assignment of 40 percent is revealed.

A VA examination in December 2011 showed the Veteran's bilateral hearing loss, was manifested by hearing impairment with a numeric designation of Level IX in the left ear and Level IV is assigned for the right ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. This is because the Veteran has an average threshold, calculated in accordance with 38 C.F.R. § 4.85(d), of 80 and a speech recognition score of 44 for the left ear and an average threshold of 82 and speech recognition score of 84 for the right ear.  When applied to Table VI, as directed by 38 C.F.R. § 4.85(d), the cross section of 80 in the first column and 44 in the first row reveals an assignment of IX for the left ear and the cross section of 82 in the first column and 84 in the first row reveals an assignment of IV for the right ear.  When the assignment of Level IX for the left ear and Level IV for the right ear are applied to Table VII, as directed by 38 C.F.R. § 4.85(e), for the percentage evaluations and are intersected, an assignment of 30 percent is revealed.

Additionally, it is noted that the December 2011 VA examination audiogram showed evidence of an exceptional pattern of hearing in accordance with 38 C.F.R. § 4.86(a).  This is because the Veteran's hearing loss at 1000 hertz to 4000 hertz is over 55 for each frequency for both ears.  As such, the Veteran's average thresholds of 80 and 82 are also applied to Table VIA to determine if it results in a more favorable assignment than Table VI. This results in a designation of Level VII for the left ear and Level VII for the right ear. When the assignment of Level VII for the left ear and Level VII for the right ear are applied to Table VII, as directed by 38 C.F.R. § 4.85(e), for the percentage evaluations and are intersected, an assignment of 40 percent is revealed.

Additionally, although it is noted that the appellant has submitted an opinion from the Veteran's physician stating that he may have had trouble complying with the demands of the audiogram testing due to his dementia, this is not a conclusive statement based upon actual factual examples.  The Board points out that the physician never stated that the Veteran's dementia definitively caused interference with any of his audiograms.  Rather it merely posited it as a possibility.  However, such possibility is affirmatively rebutted by the medical evidence of record showing that the Veteran's dementia only caused problems associated with balancing and ambulating.  It was specifically noted that the Veteran was still able to verbalize understandings with all medical information instructions.  Furthermore, each of the VA audiological examiners specifically found that the Veteran's test results were valid and that there was no reason to doubt the Veteran's performance as such.  Accordingly, absent any more definitive showing that the Veteran's dementia prevented him from appropriately participating in the audiological testing of record, the Board presumes that the reported results are, therefore, valid and acceptable for rating purposes.

The Board finds that for the reasons set forth above, reduction of the Veteran's 80 percent rating for bilateral hearing loss was warranted, pursuant to 38 C.F.R. §§ 3.105(e)  and 4.85, Diagnostic Code 6100.   Therefore, the appellant's claim for a restoration of the Veteran's 80 percent evaluation for bilateral hearing loss is denied.

Increased Evaluation

Based on the above, the Board finds that the Veteran's bilateral hearing loss only meets the criteria for a 50 percent evaluation throughout the entire appeal period.

In this regard the Board highlights the medical findings discussed above, which only revealed a 50 percent evaluation as the highest level of impairment for the Veteran's disability.  No other audiometric or speech discrimination values acceptable for VA purposes were shown in the Veteran's medical treatment records during the time period in question other than the VA examinations and private examination previously discussed above. 

As such, based upon the audiometric testing of record, it appears that the Veteran began the period of appeals with hearing loss that was shown to warrant an evaluation of no more than 50 percent.  However, audiograms since that time have shown hearing loss no worse than warranting more than 40 percent to 50 percent.  Accordingly, at no time during the course of the appeal would the Veteran warrant any higher than a 50 percent evaluation.  Therefore, his claim for a higher evaluation is denied.  While the appellant believes that the severity of the Veteran's hearing loss warrants a higher rating, crucially, as noted above, disability schedular ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Board has considered whether staged ratings are warranted but finds that they are not, as the evidence, does not show that there are distinct periods of time where evaluations in excess of 50 percent are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's bilateral hearing loss at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2015).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015). 

The rating criteria adequately contemplate the Veteran's bilateral hearing loss.  The Veteran's bilateral hearing loss is manifested by symptoms showing reduced hearing to, at worst, the level of IX in the left ear and VIII in the right ear.  These requirements are already contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.


ORDER

The reduction in rating from 80 percent to 50 percent for bilateral hearing loss was proper.

Entitlement to an evaluation in excess of 50 percent for bilateral hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


